Cockrell, J.,

(dissenting.)

In my opinion the moving consideration for the purchase of the land was that Murrell should have the turpentine and Peterson the logging rights therein, and that the subsequent ownership of the land was a minor and almost negligible consideration. This would make it inequitable to enforce upon unwilling parties an implied and resulting trust, making for them a contract that neither would voluntarily have entered into. The statute of frauds forbids the enforcement of the express trust, and the fact that an express contract was entered into by the parties prevents the enforcement of an implied trust.